Name: Commission Regulation (EEC) No 1235/88 of 5 May 1988 re-establishing the levying of customs duties on table linen, toilet and kitchen linen, other than knitted or crocheted, or terry fabrics of cotton, products of category No 39 (order No 40.0390), originating in Pakistan to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3783/87 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries;  Asia and Oceania
 Date Published: nan

 No L 118/14 Official Journal of the European Communities 6. 5. 88 COMMISSION REGULATION (EEC) No 1235/88 of 5 May 1988 re-establishing the levying of customs duties on table linen, toilet and kitchen linen, other than knitted or crocheted, or terry fabrics of cotton, products of category No 39 (order No 40.0390), originating in Pakistan to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3783/87 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3783/87 of 3 December 1987 concerning the administration of the generalized tariff preferences applicable for 1988 to textile products originating in developing countries ('), and in particular Article 4 thereof, Whereas Article 2 of Regulation (EEC) No 3783/87 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II to Council Regulation (EEC) No 3782/87 (2) to individual ceilings, within the limits of the quantities specified in column 7 of Annexes I or II thereto, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; whereas Article 3 of Regulation (EEC) No 3783/87 provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of table linen, toilet and kitchen linen, other than knitted or crocheted, or terry fabrics of cotton, products of category No 39 (order No 40.0390), the relevant ceiling amounts to 56 tonnes ; Whereas on 27 April 1988 imports of the products in question into the Community, originating in Pakistan, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Pakistan, HAS ADOPTED THIS REGULATION : Article 1 As from 9 May 1988 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3782/87, shall be re-established in respect of the following products, imported into the Community and originating in Pakistan : Order number Category CN code Description 40.0390 39 (tonnes) 6302 51 10 6302 51 90 6302 53 90 ex 6302 59 00 6302 91 10 6302 91 90 6302 93 90 ex 6302 99 00 Table linen, toilet and kitchen linen, other than knitted or crocheted, other than of terry towelling or similar terry fabrics of cotton Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 May 1988 . For the Commission COCKFIELD Vice-President (&gt;) OJ No L 367, 28 . 12. 1987, p . 58 . 0 OJ No L 367, 28 . 12. 1987, p. 1 .